Case 20-11558-KBO Doc1104 Filed 10/21/20 Page1of2

F L E D Michael Garvey

. . 700 West E Street # 802
228 0CT 21 AM 9:59 San Diego, CA 92101
CLERK Mgarvey1260@aol.com
US BANKRUPTCY COURT
SST RICT GE REL AWARE

Wednesday 14 October 2020

The Honorable Karen B Owens
U.S. Bankruptcy Judge

U.S. Bankruptcy Court of Delaware
824 Market Street

Wilmington, Delaware 19801

Honorable Judge Owens:

Your name came to me via an email from 24 Hour Fitness World Wide, Inc.

On October 2, 2020 24 Hour Fitness, of San Ramon, CA charged my credit card $44.99 for
monthly charges. The facility I had had a membership with at the Horton Plaza, in San Diego,
closed in March, 2020 because of the Covid -19 pandemic and never reopened.

On October 12 I received an email from 24 Hour Fitness regarding the bankruptcy filing.

To me this is fraud.

My membership was canceled in March 2020 when I complained to the BBB in California of
charges after closing. The president & ceo of 24 Hour Fitness, Tony Ueber, was aware of this
complaint and I thought this problem was eliminated.

But now, I have been charged another $44.99 with an email of bankruptcy! I should be re-
imbursed for this charge before bankruptcy charges can be implemented. I am a disabled veteran

of the Vietnam war and I need this money to pay other bills.

Very sincerely, Thank You.

Michael Garvey

Copy: Tony Ueber, President / CEO, 24 Hour Fitness

 
Miew mer KARNES + - can DIEGO'CA oo
Koo Weer € Sr SoD. | |

Sas Dieao, Co FLIO }

i | | : ‘S
~ neg NOTABLE Keren B Ox Ms
| IS Davweten OX 7 VYoe-Ghe_ =

(USB ape CY Goer A Tenn
\QOiremmcet OW LI RLANO REC

2 SIE SE dppf phi Nyye] ye [plygpdafeghafeadplapef pyle} fife

16 OCT 2020 PM1i L {

i
i
Fi
4
=z
o
g
a
0
io
Hn
ane
a
co
Ot
aes

 

Case 20-11558-KBO Doc1104 Filed 10/21/20 Page 2 of 2
